Citation Nr: 0803154	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-21 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected left wrist disability, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased disability rating for a 
service-connected right ankle disability, currently evaluated 
as 10 percent disabling.

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a right wrist disorder.


WITNESSES AT HEARING ON APPEAL

Veteran and A.R.




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION


The veteran served on active duty from October 1996 to 
September 1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.   

Procedural history

The increased rating claims

Service connection for the left wrist and tight ankle 
disabilities was granted by the RO in St. Louis, Missouri in 
a September 1999 rating decision.  Disability ratings of 10 
percent were assigned.  The veteran did not disagree with 
that decision.

In January 2004, the veteran requested increased disability 
ratings.  Her claims were denied in the April 2004 rating 
decision which forms the basis for this appeal.

The service connection claim

The veteran initially sought service connection for a right 
wrist condition in a claim received by VA in January 1999.  
That claim was denied in rating decisions dated June 1999 and 
September 1999.  Notice of the decision was dated October 5, 
1999.  The veteran did not submit a notice of disagreement 
(NOD) disagreeing with the September 1999 rating decision.  
See 38 C.F.R. § 20.201 (2007).

The veteran's January 2004 claim was denied in the April 2004 
rating decision.  The veteran disagreed and timely appealed.  

In October 2007, the veteran and A.R. presented evidence and 
testimony at a videoconference hearing before the undersigned 
Veterans Law Judge (VLJ).  A transcript of the hearing has 
been associated with the veteran's claims folder.

Remanded issue

As discussed in detail below, the Board reopens the issue of 
entitlement to service connection for a right wrist disorder.  
The issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.

Issues not on appeal

In October 2004, the veteran raised a claim of entitlement to 
service connection for a left ankle condition.  He claim was 
denied in a March 2005 rating decision.  The veteran 
disagreed.  In a February 2007 rating decision, the RO 
granted service connection for a left ankle condition.  The 
record does not include a notice of disagreement regarding 
the assigned disability rating or the effective date.  Thus, 
the matter is not in appellate status and will be addressed 
no further herein.  See 38 C.F.R. § 20201 (2007).  See also 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim is granted during the pendency of the appeal, 
a second Notice of Disagreement must thereafter be timely 
filed to initiate appellate review of "downstream" issues 
such the disability rating and the effective date].

During the October 2007 hearing, the veteran raised the issue 
of entitlement to service connection for a right wrist 
condition secondary to her service-connected left wrist 
disability.  As indicated below, the Board addresses the 
direct service connection claim for entitlement to service 
connection for a right wrist condition.  The secondary 
service connection issue which was initially raised at the 
hearing is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's left wrist disability is manifested by 
extension to 30 degrees with pain at 30 degrees.

2.  The veteran's right ankle disability is manifested by 5 
degree dorsiflexion and 30 degree plantar flexion and a 
slight limp favoring the right leg.

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected left 
wrist and right ankle disabilities, so as to render 
impractical the application of the regular schedular 
standards.

4.  In an unappealed September 1999 rating decision, the RO 
denied service connection for a right wrist disorder.

5.  Evidence received since the September 1999 rating 
decision raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for a right 
wrist disorder.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the service-connected left wrist disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5215 (2007).

2.  The criteria for a disability rating of 20 percent for 
the service-connected right ankle disability have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2007).

3.  The criteria for referral for increased disability rating 
for the left wrist and right ankle disabilities on an extra-
schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2007).

4.  The September 1999 RO rating decision denying service 
connection for a right wrist disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

5.  Since the September 1999 rating decision, new and 
material evidence has been received, and the claim of 
entitlement to service connection for a right wrist disorder 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially claims that her left wrist and right 
ankle disabilities are worse than is acknowledged by VA.  She 
further contends that service connection should be granted 
for a right wrist disorder.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which enhanced 
VA's duty to notify a claimant about the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006).  



Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  After having carefully 
reviewed the record, the Board has concluded that the notice 
requirements of Kent and the VCAA have been satisfied with 
respect to the issue on appeal of whether the veteran 
submitted new and material evidence.  

The veteran was informed of the VCAA in a letter dated 
February 2004.  Specifically, she was informed that to 
establish an increased disability rating, the evidence must 
show that her service-connected disabilities had increased in 
severity, that in order to reopen her claim for entitlement 
for a right wrist disorder, she had to submit new and 
material evidence, and she was informed that in order to 
establish service connection, the evidence must show that she 
incurred or aggravated an injury or disease in military 
service, had a current disability, and that there was a 
relationship between her current disability and an injury, 
disease or event in military service.  The letter informed 
the veteran of the typical kinds of evidence that could be 
used to support the claims, such as medical records, a 
statement from her doctor, her statements and statements of 
others who could observe her symptoms.  

With regard to what constituted new and material evidence, 
the veteran was informed that "new evidence" was evidence 
not previously considered, and "material evidence" is 
evidence that is relevant to the issue of service connection.  
See page 2.  The Board notes that the language used in the 
letter substantially follows the regulatory language of 
38 C.F.R. § 3.156.  See the Board's discussion below.

These notices satisfy the VCAA obligation to inform a 
claimant of the evidence required to substantiate her claims. 

The veteran was also informed that VA would provide a medical 
examination if it was deemed necessary to substantiate her 
claim, and that VA would obtain records such as records held 
by Federal agencies, including service records and VA medical 
records, employment records, and private medical records so 
long as she provided sufficient information to allow VA to 
obtain them.

The VCAA letter told the veteran that if she had any 
additional information or evidence to send it to VA or 
tell them about it.  In essence, the veteran was asked 
to "give us everything you've got", in compliance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Board notes that the veteran received notice pursuant to 
the Court's holding in Dingess in a letter dated March 2006. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

Under the VCAA, VA's statutory duty to assist a claimant in 
the development of a previous finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  See 38 U.S.C.A. § 
5103A (West 2002).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  Specifically, the RO has obtained the 
veteran's service medical records, VA treatment records, and 
private medical records.  In addition, the veteran has been 
accorded several VA medical examinations, the most recent 
occurring in September 2005.  Finally, the Board obtained 
records identified at the October 2007 hearing, accompanied 
by the veteran's written waiver of her right to have the RO 
first consider the new evidence.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted in the Introduction, the veteran presented 
evidence and argument in support of her claim in an October 
2007 videoconference hearing before the undersigned VLJ.  

Accordingly, the Board will proceed to a decision on the 
merits.  
 
1.  Entitlement to an increased disability rating for a 
service-connected left wrist disability, currently evaluated 
as 10 percent disabling.

Service medical records indicate that during active duty, the 
veteran had complaints of pain and treatment for her left 
wrist disability.  The veteran's service-connected left wrist 
is rated 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2007).  She essentially contends that 
the disability is greater than the currently assigned 10 
percent disabling rating under Diagnostic Code 5215.  

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).
Specific schedular criteria

Diagnostic Code 5215 [wrist, limitation of motion of], calls 
for the assignment of a 10 percent disability rating with 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with forearm.  The Board observes that the 10 percent 
rating is the maximum rating provided under Diagnostic Code 
5215.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In this case, the Board 
has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  For the reasons stated 
below, the Board finds there is no more appropriate 
diagnostic code available under the Rating Schedule for 
rating this disability.  

The medical evidence of record includes a February 2004 
examination report, which indicates that that the veteran's 
left wrist has limited range of motion, with extension to 30 
degrees.  [Normal extension is to 70 degrees.  See 38 C.F.R. 
§ 4.71a, Plate I.]  The Board concludes that Diagnostic Code 
5215 [limitation of motion of the wrist] is most appropriate, 
because it is precisely congruent with the veteran's 
disability.  

The Board additionally concludes that Diagnostic Code 5214 
[wrist, ankylosis of], which is the only other diagnostic 
code which specifically reference the wrist, is not 
appropriate for application in this case because there is no 
evidence of ankylosis in the record.  See Lewis v. Derwinski, 
3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)].  Although the veteran evidences a decreased range 
of motion of the wrist, the medical evidence of record fails 
to demonstrate the presence of any ankylosis.

The Board additionally observes that the record is absent any 
evidence of muscle or neurological damage, so rating the 
wrist under 38 C.F.R. §§ 4.73 or 4.124a is not appropriate.

Schedular rating

As noted, the veteran is currently assigned a 10 percent 
disability rating under Diagnostic Code 5215.  A 10 percent 
disability rating is the highest schedular rating available.  
As such, the Board is unable to grant a higher schedular 
rating.

DeLuca considerations

The Board has taken into consideration the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  However, in Johnston v. Brown, 10 Vet. App. 80, 
85 (1997), the Court determined that if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the veteran is receiving 
the maximum rating allowable under Diagnostic Code 5215.  
Accordingly, the aforementioned provisions of 38 C.F.R. § 
4.40 and § 4.45 are not for consideration in this case.

Hart considerations

In Hart v. Mansfield, No. 05-2424 U.S. Vet.App. Nov. 19, 
2007, the Court held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings.  In 
reaching its conclusion, the Court observed that when a claim 
for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  

As was noted in the Introduction, the veteran's claim was 
received in January 2004.  Thus, the period under 
consideration is from January 2003 to the present.

The RO granted an effective date for the veteran's service-
connected left wrist disability effective as of the day after 
the veteran's discharge from active duty, September 29, 1998.  
The currently assigned 10 percent disability rating is the 
statutory maximum.  Thus, the veteran has been assigned the 
statutory maximum from the earliest possible effective date.  
The Board accordingly finds that staged ratings are not 
appropriate in this case.

For the sake of economy, the additional matter of the 
veteran's potential entitlement to an extraschedular rating 
will be addressed in a common discussion below.

2.  Entitlement to an increased disability rating for a 
service-connected right ankle disability, currently evaluated 
as 10 percent disabling.

Service medical records indicate that during active duty, the 
veteran had complaints of pain and treatment for her right 
ankle disability.  The veteran's service-connected right 
ankle is rated 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2007).  She essentially contends that 
the disability is greater than the currently assigned 10 
percent disabling rating under Diagnostic Code 5271.  

Relevant law and regulations
The law and regulations generally pertaining to increased 
rating claims have been set out above and will not be 
repeated. 
Specific schedular criteria

Diagnostic Code 5271 [ankle, limited motion of], calls for 
the assignment of a 
10 percent disability rating for moderate limitation of 
motion and a 20 percent disability rating for marked 
limitation of motion.  

The Board notes that terms such as "moderate" and "marked" 
are not defined in the Rating Schedule.  However, "marked" is 
defined as "noticeable; obvious; appreciable; distinct; 
conspicuous."  See Webster's New World Dictionary, Third 
College Edition (1988) at 828.  "Moderate" is defined as 
"of average or medium quality, amount, scope, range, etc."  
Id. at 871.

Analysis

Assignment of diagnostic code

A June 2005 VA examination noted that the veteran's right 
ankle had a range of motion limited by pain.

After review of the entire record, the Board concludes that 
Diagnostic Code 5271 [limitation of ankle motion] is most 
appropriate because it is precisely congruent with the 
clinical findings.  The Board also concludes that Diagnostic 
Code 5270 [ankle, ankylosis of] is not appropriate for 
application in this case because there is no evidence of 
ankylosis in the record.

Schedular rating

As noted, the veteran is currently assigned a 10 percent 
disability rating under Diagnostic Code 5271, which as noted 
above is consistent with moderate limitation of ankle motion.  
The evidence indicates that the veteran has limited range of 
motion observed on examination.  The range of motion observed 
was 5 degrees dorsiflexion and plantar flexion of 30 degrees.  
The Board notes that normal dorsiflexion is 20 degrees and 
normal plantar flexion is 45 degrees.  See 38 C.F.R. § 4.71a, 
Plate II (2007).  Whether such findings constitute 
"moderate" or "marked" limitation of motion is open to 
question.  However, the June 2005 examiner noted that the 
veteran's gait included a slight limp favoring the right leg.  

The Board concludes that the evidence of limited range of 
motion and an observable limp favoring the right leg is more 
appropriately within the definition of "marked" limitation.  
See 38 C.F.R. § 4.7 (2007).  Thus, the Board finds that the 
criteria of an increase disability rating of 20 percent 
disabling under Diagnostic Code 5271 have been met.  The 
Board observes that a 20 percent disability rating is the 
schedular maximum provided under Diagnostic Code 5271.

DeLuca considerations

The Board has awarded the maximum rating allowable under 
Diagnostic Code 5271.  Thus, pursuant to the Court's holding 
in Johnston v. Brown, supra., sections 4.40 and 4.45 are not 
for application. 



Hart considerations

The Court held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings.  See 
Hart, supra.  As above, the Board will consider the time 
period between January 2003 and the present.

The evidence of record shows that the veteran's right ankle 
was evaluated as 
10 percent disabling under Diagnostic Code 5271 effective the 
day after her discharge from active duty, September 29, 1998.  
Thus, the veteran has received a 10 percent disability rating 
throughout the period under consideration.

After having reviewed the record, the Board finds that the 
June 2005 examination report constitutes the initial 
identification of marked ankle disability.  

The record includes a July 1999 examination report indicating 
the right ankle range of motion was 15 degrees of 
dorsiflexion and 30 degrees of plantar flexion, no swelling 
and an inability to walk on her tip toes.  As noted above, 
normal dorsiflexion is 20 degrees and normal plantar flexion 
is 45 degrees.  See 38 C.F.R. § 4.71a, Plate II (2007).  
Marked disability, to include altered gait, was not 
identified.

The next evidence of record is dated February 2004 and 
includes a report that the veteran's dorsiflexion was to 15 
degrees with pain at the 15 degree point, and plantar flexion 
to 35 degrees with pain at the 35 degree point. The examiner 
noted that the veteran was able to stand on her heels and 
actively dorsiflex the ankle to approximately 15 degrees.  
Again, there is no evidence of altered gait.

In sum, after review of all the evidence, the Board 
determines that there is no evidence that the veteran's 
disability met the criteria for a disability rating greater 
than a 10 percent disability rating prior to the June 2005 VA 
examination. 

Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for either of the 
veteran's disabilities.  

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such 
consideration.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2007).

The Board has not identified an exceptional or unusual 
disability picture with respect to either of the disabilities 
here under consideration.  The record does not show that the 
veteran has required any recent hospitalization for either 
disability.  

The record reveals that the veteran is unemployed and, 
according to the veteran, she last worked in the summer of 
2004 but found she could not continue because she had to walk 
in her employment.  There is, however, no evidence that the 
veteran cannot walk due to her service-connected ankle 
disability.  There is no objective evidence that the veteran 
is occupationally impaired beyond the level contemplated in 
the assigned disability ratings.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is a recognition that industrial capabilities are 
impaired].  

There is also no evidence of any unusual clinical 
presentation, or any other reason why this case is outside 
the norm.

For these reasons, the Board has determined that referral of 
the veteran's service-connected disabilities for 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a right wrist 
condition.

As was noted in the Introduction, the veteran's initial claim 
of entitlement to service connection for a right wrist 
disability was denied in an unappealed September 1999 rating 
decision.   

In the April 2004 rating decision which forms the basis for 
this appeal, the RO did not reopen the veteran's previously-
denied claim on the basis that new and material evidence had 
not been submitted..

Pertinent law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2007); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Finality/new and material evidence

In general, unappealed RO rating decisions are final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2007)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in January 2004, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

As was indicated in the Introduction, the RO denied the 
veteran's claim of entitlement to service connection for a 
right wrist disorder in a September 1999 rating decision 
which was not appealed by the veteran.  That decision is 
final.  See 38 U.S.C.A. § 7105(b)(2)(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2007).  
The veteran now seeks to reopen her claim.  

The "old" evidence

The relevant evidence of record at the time of the September 
1999 decision included the veteran's service medical records, 
the results of a July 1999 electromyograph (EMG), a July 1999 
x-ray and a July 1999 VA medical examination.

The September 1999 rating decision

In the September 1999 rating decision, the RO denied the 
claim for entitlement to service connection for a right wrist 
disorder because there was no evidence of a right wrist 
injury or disease during military service.  Essentially, the 
RO denied the claim for lack of evidence of any Hickson 
element.  The veteran was informed of that decision and of 
her appeal rights in a letter from the RO dated October 5, 
1999.  As is discussed in the Introduction, the veteran did 
not submit a NOD contesting that decision.

Additionally submitted evidence

Evidence submitted since the September 1999 rating decision 
includes letters dated February 2004 from L.H. and C.R., 
friends of the veteran; a February 2004 VA examination 
report; a March 2004 EMG report; a November 2004 x-ray 
report; a June 2005 VA examination report; a September 2005 
VA rheumatology examination report; statements of the veteran 
dated October 2004, July 2005, and December 2007; a July 2005 
letter from the veteran's husband, B.G.; a January 10, 2006, 
letter from Dr. D.M., D.O.; and a November 2007 letter from 
Dr. D.M.

Discussion

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.  The September 1999 
RO rating decision concluded that there was no evidence that 
the veteran suffered from a right wrist disorder during 
service, and that there was no evidence that a right wrist 
condition was the result of an in-service injury or disease.  

With regard to element (1), additionally submitted evidence 
shows that the veteran was diagnosed with "probable chronic 
tendonitis" in a March 2004.  For purposes of determining 
whether new and material evidence has been submitted, the 
Board finds that this evidence satisfies element (1).

With regard to element (2), medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, new evidence has been 
submitted in the form of a statement by C.R., who stated that 
she knew and worked with the veteran both before the veteran 
entered service and after she was released from active duty 
and observed "significant changes in her abilities both 
professionally and personally."  As noted above, for the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is presumed.  See Justus supra.  Assuming the 
credibility of the generalized observation made by C.R., the 
Board notes that such evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (2007).

With regard to element (3), the Board finds that additionally 
submitted evidence includes January 2006 and November 2007 
letters from Dr. D.M,. which provide a medical opinion that 
the veteran's right wrist condition "could be directly 
related to her job duties during [service]."  Thus, the 
Board finds that there has been new and material evidence 
submitted satisfying element (3).

The Board therefore finds that the record contains new and 
material evidence related to an unsubstantiated fact 
necessary to substantiate the claim and which raises a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156.  The claim of entitlement to service 
connection for a right wrist disorder is therefore reopened.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on the merits. 

As discussed above, VA's statutory duty to assist the veteran 
in the development of her claim attaches at this juncture. 
The Board must, therefore, determine whether additional 
development of the evidence is needed.

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
claim, this does not mean that the claim must be allowed 
based on such evidence.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  

Service connection presupposes a diagnosis of a current 
disability. See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  The March 2004 examiner diagnosed the 
veteran's condition as "probable chronic tendonitis."  
However, the Board's review of the entire record reveals that 
the July 1999, February 2004 and September 2005 examinations 
did not result in any diagnosis for the veteran's right 
wrist.  

Based on this record, which suggest that there may exist a 
right wrist disability but is hardly conclusive, the Board 
finds that the this issue must be remanded for a medical 
examination to determine whether the veteran has a current 
right wrist condition, and if so whether it is related to the 
veteran's service.  

Accordingly, as explained below the Board remands the 
veteran's claim of entitlement to service connection for a 
right wrist disability to the agency of original jurisdiction 
for further evidentiary development.

Conclusion

For reasons stated above, the Board concludes that the claim 
of entitlement to service connection for a right wrist 
disability is reopened.  The claim is being remanded for 
additional evidentiary development s explained in greater 
detail below.




ORDER

Entitlement to an increased disability rating for a left 
wrist disability is denied.

Entitlement to an increased disability rating for a right 
ankle disability, 20 percent, is granted, subject to 
regulations governing the payment of monetary awards.

New and material evidence having been received, the claim of 
entitlement to service connection for a right wrist disorder 
is reopened; to this extent only, the appeal of this issue is 
allowed.


REMAND

As discussed above, the Board is remanding the issue of 
entitlement to service connection for a right wrist disorder 
to for a medical opinion as to whether the veteran has a 
diagnosable right wrist condition, and, if so, whether such 
is related to the veteran's military service.  

As was noted in the Introduction, the veteran has recently 
raised the issue of service connection for the right wrist 
disability on a secondary basis.  In the interest of economy, 
the examiner should also address this matter.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should arrange for the veteran to 
be physically examined in order to 
determined whether a disability of the 
right wrist currently exists and if so 
whether such is etiologically related to 
the veteran's military service or to her 
service-connected left wrist disability.  
The examiner should render a diagnosis of 
the veteran's right wrist condition or 
rule out such disability.  The examiner 
should also, to the extent possible, 
provide an opinion as to whether it is as 
likely as not that the veteran's claimed 
right wrist disorder is related to her 
military service or to her service-
connected left wrist disability.  Any 
testing or diagnostic procedure deemed to 
necessary by the examiner should be 
accomplished.  The examiner should provide 
the reasons and bases for any conclusion 
or opinion expressed.   A report should be 
prepared and associated with the veteran's 
VA claims folder.

2.  After undertaking any further 
evidentiary and/or procedural development 
which it deems to be necessary, VBA should 
adjudicate the veteran's claims of 
entitlement to service connection for a 
right wrist disorder on both a direct and 
a secondary basis.  If the direct service 
connection claim is denied, VBA should 
provide the veteran with a supplemental 
statement of the case.  If the claim for 
secondary service connection is denied, 
VBA should provide the veteran with a 
statement of the case and notification of 
her appeal rights.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


